DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, drawn to the device of claims 1-11 and 14-16 in the reply filed on 7/5/22 is acknowledged.  The traversal is on the ground(s) that applicant amended claim 12 to require the device of claim 1.  This is not found persuasive because the method claims still do not explicitly require the device of claim 1 and instead recites “in particular using the…device as defined in claim 1”.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/22.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/12/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Drawings
The drawings were received on 8/12/19.  These drawings are objected to.
Figures 5-8 and 11 is/are objected to under 37 C.F.R. 1.84(u)(1), which requires different views be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. In the instant case, Figures 6, 7, and 8 appear before Figure 5 and Figure 11 appears after Figures 12 and 13.
Sheets 1-4 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. In the instant case, the sheet numbers are smaller than the reference characters. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2, 6, 9 is/are objected to because of the following informalities:
Claim 1: last line replace “this antenna” with ---the antenna---. 
Claim 2: first line replace “this antenna” with ---the antenna---.
Claim 6: replace “mechanical-constraint application device” with ---mechanical stress application device--- at every occurrence. 
Claim 9: replace “mechanical-constraint application device” with ---mechanical stress application device--- at every occurrence; last line, replace “the latter” with ---the mechanical stress application device---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “this surface being greater in width L in a direction perpendicular to said lock”; however, “greater in width” than what? Clarification or correction is requested.  
Claim 11: this claim is unclear because it recites “the length N” of the mechanical stress application device, but claim 1 already recites a “width” of the “mechanical stress application device” surface and these appear to be the same direction. Applicant cannot call it a width and a length when referring to the same axis/direction because this is unclear and confusing; clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Genain (US 9775419) in view of Bell (US 20070056960) and Prakash (US 20110218527).
Claims 1-2, 11, and 16: Genain discloses a device for treating at least one lock of hair (M; Col 2, 20-40) comprising: at least one device for applying mechanical stress to the hair (Col 2, 35 & Col 3, 10-20) which can include a roller (Col 3, 15-20) which have an exterior reception surface that is intended to receive hair and a microwave proof (Col 7, 40-50) chamber (see Fig 5) configured to receive the mechanical-stress application device (Col 3, 15-20 & Col 7, 45-50) and the hair to be treated; a microwave emission antenna (Col 3, 40-50) placed inside the chamber and/or the mechanical-stress application device (Col 7, 40-50) with the power of the microwave ranging between 100-250W (Col 2, 60-67). Genain indicates that the microwaves can be generated by any type of microwave generator (Col 3, 1-5 & 40-55). 
Genain discloses the invention essentially as claimed except for the antenna being helical and extending axially over a distance D equal to at least 80% of L with L being the length/width of the reception surface. Bell, however, teaches a device for treating hair (10, Fig 1A) [0005-0007] including at least one device for applying mechanical stress to the hair (see Fig 1B) with this device carrying the microwave antenna (20) [0026-0027] and with the mechanical stress device being greatest in its width/length direction perpendicular to the lock (H, see Fig 1B). The microwave antenna (20) is illustrated to be at least 80% of the length of the mechanical-stress application device and its hair reception surface (see Fig 1B). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Genain by providing it with a microwave antenna having the dimensional characteristics taught by Bell since Bell teaches these to be known dimensional relationships used in hair styling devices using microwaves. 
Modified Genain discloses the invention essentially as claimed except for the antenna specifically being helical. Prakash, however, teaches a device for applying electromagnetic energy to human tissue and further discloses that helical microwave antennas are known for use in heating human tissues [0004]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to provide the already disclosed microwave generating antenna of modified Genain as a helical antenna since Prakash teaches that helical antennas are old and well-known antennas used in microwave generation. 
Claim 3: modified Genain discloses the invention of claim 1 and Genain further discloses the frequency of the microwaves used can range from about 1GHz (915MHz) to 2.45GHz (Col 2, 55-60), which falls within and nearly fully encompasses the range of 2-3GHz. 
Claim 9: modified Genain discloses the invention of claim 1 and Genain further discloses the chamber is defined at least partially by a casing (bottom arm of 3) having a housing that can receive the mechanical stress application device (Col 4, 42-55; Col 5, 5-10) and the hair to be treated and by a cover (top arm of 3) that pivots relative to the casing (bottom arm of 3) between an open position (see Fig 3) giving access to the housing and a closed position (see Fig 5) and since the microwave antenna can be located in either arm of the housing or in both arms and/or in the roller (Col 7, 45-50) when the cover is open, the roller forming the mechanical stress application device can be placed inside the housing with the housing being open at its top end to allow the placement and removal of the roller by axial movement relative to the casing with the antenna inserting into the mechanical stress application device since it can be housed in the arms and the mechanical stress application device. 
Claim 10: modified Genain discloses the invention of claim 1 and Genain further discloses a pair of slits (space between 200, Fig 5) for the hair (M) to exit the chamber (see Fig 5) with the slits being edged by an electrically conductive foam coating (Col 7, 40-45) that fits over the hair (M) to produce the microwave proof-ness when the chamber is closed (Col 7, 40-50). 
Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genain (US 9775419) in view of Bell (US 20070056960) and Prakash (US 20110218527) as applied to claim 3 above, and further in view of Shroff (US 20100137857).
Claim 4: modified Genain discloses the invention of claim 3 and discloses the invention essentially as claimed except for the helical pitch of the antenna. Shroff, however, teaches a microwave generating helical antenna (112) and teaches that these are known to be used in heating applications (see abstract) [0004] at the prescribed frequency of about 1-2.45GHz [0100]. Shroff teaches the pitch of a helical microwave antenna used at these frequencies can be constant and between 0.3-20mm [0121]. Shroff teaches this pitch to be known for use in helical antennas producing microwaves at this prescribed frequency. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Genain by providing it with the prescribed constant pitch taught by Shroff since Shroff teaches this to be known in these exact antennas. 
Alternately, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Genain, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 	
Claims 5 and 15: modified Genain discloses the invention of claim 4 and discloses the invention essentially as claimed except for the axial extension of the antenna. Shroff, however, teaches a microwave generating helical antenna (112) and teaches that these are known to be used in heating applications (see abstract) [0004] at the prescribed frequency of about 1-2.45GHz [0100]. Shroff teaches the axial extension of the antenna to be between 10-80mm [0121]. Shroff teaches this axial length to be known for use in helical antennas producing microwaves at this prescribed frequency. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Genain by providing it with the prescribed length taught by Shroff since Shroff teaches this to be known in these exact antennas.
Alternately, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Genain, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Claim 14: modified Genain discloses the invention of claim 4 and discloses the invention essentially as claimed except for the radius of the helix being between 4-10mm. Shroff, however, teaches a microwave generating helical antenna (112) and teaches that these are known to be used in heating applications (see abstract) [0004] at the prescribed frequency of about 1-2.45GHz [0100]. Shroff teaches the diameter of a helical microwave antenna used at these frequencies can be constant and about the width of the probe (104) with the probe having a width between 1-40mm [0121], so Shroff teaches the helical antenna having a diameter of about 1-40mm, or a radius of about 0.5-20mm. Shroff teaches this diameter to be known for use in helical antennas producing microwaves at this prescribed frequency. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of modified Genain by providing it with the prescribed diameter taught by Shroff since Shroff teaches this to be known in these exact antennas. 
Alternately, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Genain, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genain (US 9775419) in view of Bell (US 20070056960) and Prakash (US 20110218527) as applied to claim 1 above, and further in view of Cheul (KR 20060134509).
Claims 6-7: modified Genain discloses the invention of claim 1 and Genain further discloses the chamber having a housing (top arm of 3) configured to receive the mechanical-stress application device (see above rejection of claim 9) with the microwave emission antenna located inside the chamber (Col 7, 45-50) with the antenna engaged inside the mechanical-stress application device since at least one antenna can be inside the mechanical-stress application device (Col 7, 45-50 & see above rejection of claim 1 modified with Bell) such that in the closed position of the housing, the antenna is engaged inside the mechanical stress application device with this stress application device being a curler or roller (see above rejection of claim 1). 
Modified Genain discloses the invention essentially as claimed except for the housing including at least one drawer mobile relative to the antenna and sliding along the longitudinal axis of the casing. Cheul, however, teaches a hair styling device in the form of heated tongs (see Figs 1-4) wherein the heated ends of the tongs (18 & 19) each form a sliding drawer (see Figs 1-2 & 4) in order to allow the device to take up less space when stored. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the tongs of modified Genain by providing each end as a sliding drawer in view of Cheul in order to allow the device to take up less space when stored. The proposed modification would result in both arms forming a drawer that is mobile relative to the antenna in the opposing arm or the antenna in the curler and this sliding movement would also enable placement and removal of the roller as already disclosed by Genain.
Claim 8: modified Genain discloses the invention of claim 6 and Genain further discloses the stress application device being a roller/curler (see rejection of claim 1) and the casing can also carry an antenna (Col 7, 45-50), as well as an exit slit for the hair formed on the arms of the casing by an electrically conductive foam (200; Col 7, 40-45) that blocks the slit when closed. The proposed modification above results in the device comprising a casing carrying the antenna and the drawers sliding along the longitudinal axis of the casing with the antenna being parallel to this axis with each arm including an end plate closing its respective housing. 
Modified Genain discloses the invention essentially as claimed except for the casing being arc-shaped rather than rectangular and the internal surface of the housing being covered in the electrically conductive foam coating. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the tongs to be rounded instead of rectangular, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Genain.
Modified Genain discloses the invention essentially as claimed except for the internal surface of the housing being covered in the electrically conductive foam coating. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Genain by providing the coating all over the interior of the device in addition to providing it at the slit since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772